Cite as 2022 Ark. App. 285
                      ARKANSAS COURT OF APPEALS
                                            DIVISION I
                                           No. CR-20-397



 DALE BARTLETT                                      Opinion Delivered June   1, 2022
                                   APPELLANT
                                                    APPEAL FROM THE MONROE
                                                    COUNTY CIRCUIT COURT
 V.                                                 [NO. 48CR-17-71]

 STATE OF ARKANSAS                            HONORABLE CHALK MITCHELL,
                                     APPELLEE JUDGE

                                                    REVERSED AND DISMISSED


                           STEPHANIE POTTER BARRETT, Judge

       Dale Bartlett was convicted by a Monroe County jury of a violation of the Arkansas Hot

Check Law (AHCL). He was sentenced to five years’ imprisonment and ordered to pay

$401,900.25 in restitution plus court costs and fines. On appeal, Bartlett argues that (1) the

AHCL does not apply to preexisting debts; (2) the circuit court abused its discretion by

permitting the victim to sit at counsel’s table as the State’s representative; (3) the verdict was not

supported by evidence; and (4) the circuit court abused its discretion by admitting evidence

under Ark. R. Evid. 404(b). We reverse and dismiss.

       Bartlett started Turner Grain (TG), a grain brokering business, in 2001 with Jason

Coleman in Brinkley, Arkansas. TG would buy grain (rice, corn, soybeans, and wheat) from

local farmers and sell it to a third-party major grain buyer. Once delivered to the third-party

buyer, the grain would be graded to determine its quality. The amount of money the farmer
would receive from TG would be calculated from this grade. During this process, the farmer

would complete his or her part of the transaction before TG would issue a payment for the grain,

which would normally take about two weeks.

       David Wilkison, a local farmer, worked with TG selling it rice, corn, and wheat for

approximately ten years until 2014. On April 30, 2014, TG began loading trucks with

Wilkison’s grain, and continued until June 6, 2014, for a total of forty-one loads. A June 16 a

settlement statement indicated that TG owed Wilkison $401,900.25 for these forty-one loads of

medium-grain rice. Lalain Wilkison, David’s wife, picked up a check from TG for this amount

and presented it to Helena National Bank (now Partners Bank) for deposit on August 15. The

check was returned on August 18 for insufficient funds. Thereafter, Wilkison was never paid

for the forty-one loads. On July 31, 2017, a criminal information was filed against Bartlett for

violating Ark. Code Ann. § 5-37-302(1) (Supp. 2021) (also known as the AHCL) for the

$401,900.25 check.

       A jury trial was held from October 29 through November 2, 2019. The State presented

six witnesses. After the State rested its case, Bartlett’s counsel moved for a directed verdict on

the basis that the AHCL applies only to an exchange for value at the time of the transaction

under Ridenour v. State, 279 Ark. 240, 650 S.W.2d 575 (1983). The State responded that Ridenour

did not apply to this case because Ridenour involved three checks for the sale of cattle that

bounced, and the check that was written to replace the three bounced checks also bounced. The

circuit court below found Ridenour distinguishable from the case at bar because Ridenour involved

a check replacing a check, and in this case, there was only one transaction, and it was a business

practice between the two parties. The circuit court denied Bartlett’s motion for directed verdict

                                                2
finding, that there was a prima facie case of intent to defraud under Ark. Code Ann. § 5-37-

304(A)(2) because the check, when presented for deposit, bore the endorsement of a collecting

bank indicating the instrument had been returned due to insufficient funds.

       At the conclusion of the defense’s case, Bartlett renewed his motion for directed verdict,

and the circuit court denied the renewed motion on the same grounds. The jury found him

guilty and sentenced him to five years’ imprisonment and ordered him to pay restitution to

Wilkison in the amount of $401,900.25 plus court costs and fines.

       Our standard of review of the denial of a motion for directed verdict is whether the jury’s

verdict is supported by substantial evidence. Yanmar Co., Ltd. v. Slater, 2012 Ark. 36, 386 S.W.3d

439. We reverse only if there is no substantial evidence to support the jury’s verdict, and the

moving party is entitled to a judgment as a matter of law. Id. In determining whether substantial

evidence supports the jury’s verdict, we view the evidence and all reasonable inferences arising

therefrom in the light most favorable to the party on whose behalf judgment was entered. Id. A

motion for directed verdict should be denied when there is a conflict in the evidence or when

the evidence is such that fair-minded people might reach a different conclusion. FMC Corp.,

Inc. v. Helton, 360 Ark. 465, 202 S.W.3d 490 (2005).

       Bartlett argues that Ark. Code Ann. § 5-37-302(1) does not apply in this case and that

his motion for directed verdict should have been granted. Specifically, Bartlett argues that the

$401,900.25 check at issue here was for a preexisting debt, which is excluded from the AHCL.

We agree.

       Arkansas Code Annotated section 5-37-302(1) provides in pertinent part:

       It is unlawful for any person:

                                                3
           (1) To procure any article or thing of value or to secure possession of any
       personal property to which a lien has attached or to make payment of rent or to
       make payment of a child support payment or to make payment of any taxes,
       licenses, or fees, or any fine or court costs, or for any other purpose to make or
       draw or utter or deliver with the intent to defraud, any check, draft, order or any
       other form of presentment involving the transmission of account information for
       the payment of money upon any in-state or out-of-state bank, person, firm, or
       corporation, knowing at the time of such making, drawing, uttering, or delivering
       that the maker or drawer has not sufficient funds in, or on deposit with, such
       bank, person, firm, or corporation for the payment of such check, draft, order, or
       other form of presentment involving the transmission of account information in
       full, and all other check, draft, order, or other form of presentment involving the
       transmission of account information upon such funds then outstanding.

       The State attempts to distinguish the check at issue by asserting that this payment was

not for a preexisting debt; rather, it was a “course of dealing” that Bartlett used to induce

Wilkison to continue to sell his grain to TG after the check had been written. In addition, the

State argues that Ridenour does not apply because the actual price of grain was unknown until it

was graded by a third-party buyer. We are not persuaded by either of these arguments.

       Our current law is clear that the AHCL does not include preexisting debt. Ridenour, 279

Ark. 240, 650 S.W.2d 575. Under similar facts, in Ridenour, the appellant purchased cattle from

the Montgomery County Auction on three separate occasions during February and March 1982

and charged the purchases to his account. Id. He subsequently wrote three separate checks for

each of the prior purchases. Id. All three checks were returned for insufficient funds. Id.

Ridenour then wrote a check for the total amount of all three cows for $25,147.77. Id. This

check was also returned for insufficient funds. Id. Ridenour was criminally charged with a

violation of the AHCL.      Id. He was convicted by a jury and sentenced to ninety days

imprisonment plus a $1,000 fine. Id.




                                               4
       On appeal, the supreme court reversed Ridenour’s conviction, holding that preexisting

debt under the circumstances did not fall under the AHCL. Id. The court explained that the

original hot-check statute, prior to a 1977 amendment, specifically included “pre-existing debt”

as a violation, but that phrase was deleted by the amendment. Id. In Ridenour, the supreme

court held that nothing of value was given or received by the exchange of checks, and the parties

remained in exactly the same position as they were in before the exchange. Id. We have the

identical situation in this case.

       We hold that $401,900.25 check at issue was for a preexisting debt and, therefore, does

not fall under the AHCL. It was undisputed at the trial that the check was for the medium-grain

rice that TG purchased from Wilkison. As in Ridenour, nothing of value was either given or

received, and the parties remained in exactly the same position as they were before the exchange.

The circuit court erred in denying Bartlett’s motion for directed verdict. We reverse Bartlett’s

AHCL conviction and dismiss the case.

       We do not address Bartlett’s remaining three points on appeal regarding the victim

sitting at counsel table, the sufficiency of the evidence to support the conviction, and whether

the circuit court abused its discretion by admitting evidence under Ark. R. Evid. 404(b) since

the case is reversed and dismissed on the first point on appeal.

       Reversed and dismissed.

       GLADWIN and MURPHY, JJ., agree.

       Lassiter & Cassinelli, by: Erin Cassinelli; and Appellate Solutions, PLLC, d/b/a Riordan Law

Firm, by: Deborah Truby Riordan, for appellant.




                                                  5
Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for appellee.




                                          6